Name: Commission Implementing Regulation (EU) 2017/1778 of 29 September 2017 amending Regulation (EC) No 891/2009 as regards certain provisions concerning the first sub-period of the 2017/2018 import tariff quota period in the sugar sector and the full-time refiners' regime
 Type: Implementing Regulation
 Subject Matter: food technology;  agricultural policy;  international trade;  tariff policy;  trade;  beverages and sugar
 Date Published: nan

 30.9.2017 EN Official Journal of the European Union L 253/32 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1778 of 29 September 2017 amending Regulation (EC) No 891/2009 as regards certain provisions concerning the first sub-period of the 2017/2018 import tariff quota period in the sugar sector and the full-time refiners' regime THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (e) of Article 187 thereof, Whereas: (1) Article 3(1) of Commission Regulation (EC) No 891/2009 (2) provides that tariff quotas in the sugar sector are to be opened on an annual basis for the period from 1 October to 30 September. (2) Article 192(3) of Regulation (EU) No 1308/2013 provides that import licences for sugar for refining shall be issued during the first three months of each marketing year only to full-time refiners provided that the quantities concerned do not exceed the quantities of the exclusive import capacity for full-time refiners set out in paragraph 1 of that Article. In accordance with Article 192(1) of Regulation (EU) No 1308/2013, exclusive import capacity for full-time refiners was only granted until the end of the 2016-2017 marketing year. (3) Article 14(1) of Regulation (EC) No 891/2009 provides that only full-time refiners may apply for import licences for sugar intended for refining with a start validity date during the first three months of each marketing year. (4) In accordance with the second subparagraph of Article 5(1) of Regulation (EC) No 891/2009, licence applications for the first sub-period of the 2017/2018 import tariff quota period were to be submitted from the eighth to the 14th day of September 2017. (5) For reasons of legal certainty as regards the right of operators other than full-time refiners to submit applications for import licenses for the first sub-period of the 2017/2018 import tariff quota period, Article 14 of Regulation (EC) No 891/2009 should be deleted. Moreover, the period for the submission of applications for the first sub-period of the 2017/2018 import tariff quota period should be extended until 9 October 2017 and, as a consequence, the period of issuance of import licences and the period of notification of applications received by Member States adjusted. (6) Operators should also be given the possibility to withdraw applications already submitted between 8 and 14 September 2017 in case they wish to reconsider their application or introduce a revised application. (7) It is therefore necessary to amend Regulation (EC) No 891/2009 accordingly. (8) Given that the 2017/2018 import tariff quota period starts on 1 October, the proposed amendments should apply from the date of publication of this Regulation. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 891/2009 is amended as follows: (1) in Chapter I, the following Article 10a is added: Article 10a Specific provisions for the 2017/2018 tariff quota period 1. By way of derogation from the second subparagraph of Article 5(1), licence applications for the first sub-period of the 2017/2018 tariff quota period as referred to in Article 3(2) may be submitted until 9 October 2017 not later than 13.00 Brussels time. 2. Import licences applied for in accordance with paragraph 1 of this Article shall be issued from 23 until 31 October 2017. By way of derogation from Article 8(2) import licences applied for in accordance with the second subparagraph of Article 5(1) for the first sub-period of the 2017/2018 tariff quota period shall be issued from 23 until 31 October 2017. 3. By way of derogation from Article 9(1)(b), Member States shall notify the Commission of the total quantities covered by the import licences applications submitted in accordance with paragraph 1 of this Article not later than 14 October 2017. 4. Licence applications submitted in accordance with the second subparagraph of Article 5(1) for the first sub-period of the 2017/2018 tariff quota period may be withdrawn until 9 October 2017 not later than 13.00 Brussels time. The security corresponding to withdrawn applications shall be immediately released. (2) Article 14 is deleted as from 1 October 2017. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2017. For the Commission The President Jean-Claude JUNCKER (1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (2) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82).